        Case 2:13-cr-00144-RMP           ECF No. 170         filed 08/16/21      PageID.614 Page 1 of 2
 PROB 12C                                                                              Report Date: August 16, 2021
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                Aug 16, 2021
                                        Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robert D. Edmondson                       Case Number: 0980 2:13CR00144-RMP-1
 Address of Offender:                                        Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: April 21, 2014
 Original Offense:          Possession of a Stolen Firearm, 18 U.S.C. § 922(j)
 Original Sentence:         Prison - 120 months              Type of Supervision: Supervised Release
                            TSR - 36 months

 Resentence:                Prison - 78 months
 (August 23, 2016)          TSR- 36 months

 Revocation Sentence:       Prison - 8 months
 (August 5, 2020)           TSR - 28 months
 Asst. U.S. Attorney:       Caitlin A. Baunsgard             Date Supervision Commenced: March 26, 2021
 Defense Attorney:          Federal Defenders Office         Date Supervision Expires: July 25, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 7/27/2021 and 8/6/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        5, by failing to report to Pioneer Human Services (PHS) for urinalysis testing on August 10,
                        2021.
Case 2:13-cr-00144-RMP   ECF No. 170   filed 08/16/21   PageID.615 Page 2 of 2
